Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered May 24, 1995, convicting defendant, after a jury trial, of two counts of robbery in the third degree, and sentencing him to concurrent terms of 3V2 to 7 years, unanimously affirmed.
Defendant’s motion to suppress identification testimony was properly denied. The record supports the hearing court’s finding that the accidental station house viewing of defendant by one of the victims resulted from the victim’s failure to follow police instructions and was not a suggestive police-arranged identification procedure (see, People v Clark, 85 NY2d 886, 889; People v Nimmons, 177 AD2d 444, lv denied 79 NY2d 922).
According due deference to the court’s assessment of the defense attorney’s proffered explanation for the peremptory challenge that was disallowed, we find that the court properly concluded that the explanation was pretextual (People v Hernandez, 75 NY2d 350, 356, affd 500 US 352). Concur — Sullivan, J. P., Nardelli, Mazzarelli, Andrias and Saxe, JJ.